Opinion issued December 3, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00153-CV
                            ———————————
       HALIMA M. MAMO A/K/A OHALIMA M. MAMO, Appellant
                                         V.
      FIRST COLONY COMMUNITY ASSOCIATION, INC., Appellee



                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-171891


                          MEMORANDUM OPINION

      Appellant, Halima M. Mamo a/k/a Ohalima M. Mamo, appealed from the

trial court’s final summary judgment, signed on January 14, 2015. See TEX. R.

APP. P. 26.1(a)(1). However, appellant has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See id. 5, 20.1; see also TEX.
GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013),

§101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013).

Further, appellant has failed to timely file her appellate brief. See TEX. R. APP. P.

38.6(a), 38.8(a)(1). After being notified by the Clerk of this Court on March 11,

2015, and again on May 28, 2015, that her appeal was subject to dismissal for

failure to pay the filing fee and failure to timely file her appellate brief, appellant

failed to timely respond. See id. 5, 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution for failure to timely file a brief. See TEX. R. APP. P. 5,

38.8(a)(1), 42.3(b), (c). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                           2